183 F.2d 191
Elmer Eugene CHRONISTER, Appellant,v.UNITED STATES of America, Appellee.
No. 11106.
United States Court of Appeals Sixth Circuit.
July 11, 1950.

Frank E. Steel, Cleveland, Ohio, Don C. Miller, Cleveland, Ohio, of counsel, for appellee.
Before HICKS, Chief Judge, and SIMONS and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard on the transcript of record, briefs, and the argument of counsel for appellee, and the court being of the opinion that no reversible error appears upon the record.


2
It is ordered and adjudged that the judgment appealed from be and the same is in all things affirmed.